 LOUBELLA EXTENDABLES, INC.183Loubella Extendables,Inc.andLos Angeles JointBoard of the International Ladies' Garment Work-ers'Union,AFL-CIO. Case 21-RM-1574September 26, 1973DECISION ON REVIEW, ORDER, ANDDIRECTION OF SECOND ELECTIONBY MEMBERS FANNING, KENNEDY, AND PENELLOPursuant to a Decision and Direction of Electionissued by the Regional Director for Region 21 of theNational Labor Relations Board on November 22,1972, an election by secret ballot was conducted in theabove-entitled proceeding on December 18, 1972.Upon the conclusion of the election, a tally of ballotswas furnished the parties which showed that of ap-proximately 23 eligible voters, 13 cast ballots for, and10 against, the Union. Thereafter, on December 22,1972, the Employer-Petitioner filed timely objectionsto the election on the ground that the Union hadimproperly waived back dues and initiation fees forfour employees immediately before the election.In accordance with National Labor RelationsBoard Rules and Regulations, the Regional Directorinvestigated the objections and on February 5, 1973,issued and served on the parties his SupplementalDecision and Certification of Representative, inwhich he overruled the objections in their entirety.Thereafter, on March 5, 1973, the Employer-Peti-tioner filed a timely request for review of the Supple-mental Decision, on the grounds that the RegionalDirector erred in overruling the objections. By tele-graphic order dated April 9, 1973, the Board grantedthe request for review and stayed the certification.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe request for review, and makes the following find-ings:As noted above, the Employer's objections relatesolely to the waiver of initiation fees and dues by theincumbent Union for certain employees within thebargaining unit. The Regional Director overruled theobjections, finding this case to be indistinguishablefromDIT-MCO 1and other related cases 2 where wehave held the waiver of dues, initiation fees and otherfeesby a union in an organizational campaign to beunobjectionable.We disagree.The undisputed facts in this case show that pur-suant to a June 1971 certification, the Employer andthe Union entered into a collective-bargaining agree-ment in April 1972,3 containing a union-security pro-vision. In July, the Union discovered that oneemployee, who was employed at the time the contractwas executed, had failed to become a member. There-upon the Union insisted that the employee become amember and pay all delinquent dues from the time thecontract was executed. During July, September, andOctober, the Employer hired four new employees, allof whom had worked more than 30 days prior to theelection, and had, accordingly, become subject to theterms of the union-security clause. However, prior tothe instant election, three of these employees had nei-ther paid initiation fees or dues, nor executed a check-off authorization. The fourth did execute a checkoffauthorization and on the basis thereof the Union un-successfully attempted to cause him to pay his initia-tion fee 4On December 15, 3 days before the election, theUnion held two meetings with the eligible employees.At the first meeting, the Union's shop steward statedthat the four newly hired employees would not haveto pay the initiation fee or back dues if the Union wonthe election. At the second meeting, the Union's direc-tor of organization reaffirmed what the steward hadsaid and added that the Union had never charged theEmployer's employees an initiation fee.' After theelection, the Union requested the Employer to com-mence checking off current dues for the newly hiredemployees.On the basis of the foregoing, we are satisfied thatprior to the December 15 meeting, the Union deemedthe four newly hired employees to be obligated underthe contract to pay their initiation fees and delinquentdues and the employees could reasonably have ex-pected the Union to demand payment thereof. In ouropinion, the Union's expressed willingness, on the eveof the election, to forgive this obligation if it won theelection, constitutes a grant of financial benefit whichis indistinguishable from other grants of immediatebenefitwhich we have found to be objectionableunion conduct .6 Accordingly, we shall sustain the3Unless otherwise specified, all dates hereinafter are in 1972.4The initiation fee is $27 50;dues are $6 per month.5 It appears that the Union had earlier waived its initiation fee for employ-ees employed on the date the contract was executed.During the postelectioninvestigation, the Union attributed its November demand for the initiationfee to a clerical inadvertence6 General Cable Corporation,170 NLRB 1682;Wagner Electric Corpora-tion,Chatham Division,167 NLRB532.DIT-MCO andsimilar cases reliedon by the Regional Director are inapposite in that they do not involveaccrued dues and fees'DIT-MCO, Incorporated163 NLRB 1019.Contrary to the dissent, we find this case distinguishable fromAndal Shoe,2 Andal Shoe, Inc.,197 NLRB 1183,EFCO Corporation,185 NLRB 220;Inc., supra. in Andal,the union in its preelection campaign offered to take intoPrimco Casting Corporation,174 NLRB 244.Continued206 NLRB No.-24 184DECISIONS OF NATIONAL LABOR RELATIONS BOARDEmployer's objection, set aside the election, and di-rect another.ORDERIt is hereby ordered that the election herein con-ducted on December 18, 1972, be, and it hereby is, setaside.[Direction of second election andExcelsiorfoot-note omitted from publication.]MEMBER FANNING,dissenting:In my opinion, the Regional Director properly ana-lyzed the facts and the applicable Board precedent inthis case and arrived at the right conclusion. Like him,I have concluded that the waiver of initiation fees andpast dues did not materially affect the ability of theemployees to make a rational choice for or against theUnion and, accordingly, I conclude that the objec-membership,free ofcharge,all employees in the unit,including formermembers of the unionwho hadbeensuspendedfor nonpayment of duesduring their prior employment by a different employer,Goldberg Shoe Com-pany.The indebtedness of the former members could not, in our view,lawfully berequired to retaintheir employment with the new employer,Andal.Spector Freight Systems, Inc.,123 NLRB 43. Accordingly, the fact thatthe union did not attempt to penalize the former employees in the unit wasnot viewed by the majorityas animproperpremise of benefit.With respectto the relinquishmentof any civilaction tocollect thispast indebtedness, theevidence showed the union's constitutionand bylawsdid not require thecollection of such arrears on rejoiningand it had notbeen the union'spracticeto collect them.In the instant case,however,the waiver of initiation fees and dues by theincumbent Union relatedto an obligationincurredby the four employeesunder the terms of the collective-bargaining agreement with their presentEmployer. The waiverto the fouremployees,therefore,constituted a promiseof benefitby the Unionto secure their votes and was objectionable.tions do not raise substantial issues which warrantsetting aside the election.The appeal of forgiveness of accrued dues, "if theUnion wins," is a mixed appeal which does not neces-sarily constitute a grant of financial benefit "indistin-guishable from other grants of immediate benefit"which the Board has found objectionable. To an em-ployee mainly seeking relief from back dues, a "No"vote is apt to achieve that result without future obliga-tions much more appealingly than a "Yes" vote withthe assumption of dues obligations for an indetermi-nate time in the future if the Union wins?I also find no material difference in the facts in thiscase from those inAndal Shoe, 8 supra,in which anoth-er panel of this Board dismissed comparable objec-tions stating "we perceive no improper promise ofbenefit in the Union's to waive dues arrears and rein-statement fees if the Union won the election and thepromise employees suspended because of arrears re-joined the Union." I agree with the decision expressedtherein. Accordingly,9 I dissent.7 SeePrimcoCasting Corporation, supra,245.8 Andal Shoe, Inc., supra.9My colleagues, it appears, take amore legalistic than practical view ofthe election-impact of forgiving accrueddues and fees.Without analyzingvoter impact they assumethatforgiveness is a financial benefit which willcorruptemployeesin their choicein the mannerof a cash gift or bribe. Theynow distinguishAndal Shoesimply becausethe forgiveness there was toemployees suspendedfor nonpaymentto the union under the aegis of apredecessoremployer.But there ashere theunion constitution did not re-quire collection of arrears.There itwas not the union's practiceto collect;here the Regional Directornoted a lack of evidence that the Unioncollectedfromemployees it no longerrepresented.In the circumstanceswhy shouldany employee voteforcontinuedrepresentationby theunion simply to savepaying accrueddues? By voting "Yes" he riskedpaying duesindefinitely. Byvoting "No"he might end unionrepresentation,hence union interferencewith his job over nonpayment of dues. The specterof a law suitto recovera few monthsof back dues if theunion is unsuccessful is not persuasive. Inmy viewthe Americanworker is too practical and tooindependent to be thus"coerced" in exercising his franchise.